Citation Nr: 0410810	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 12, 1990, for the 
grant of a total disability compensation rating based on 
individual unemployability due to service-connected disability 
(TDIU).  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to November 
1969.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO decision, which granted 
the veteran a TDIU, effective November 12, 1998.  The veteran 
appealed the effective date for the TDIU grant.  

Subsequently, in a June 2001 rating decision, the RO determined 
that clear and unmistakable error had been shown in rating 
decisions from June 1991 on and consequently assigned the 
veteran's service-connected post-traumatic stress disorder a 100 
percent rating, effective March 12, 1990.  The RO also denied the 
assignment of a TDIU prior to March 12, 1990.  The veteran, 
through his representative, continued to disagree with the 
effective date of the grant of a TDIU.  

In September 2002, the Board remanded the issue stated on the 
first page of this decision to the RO for issuance of a statement 
of the case addressing the issue of entitlement to an earlier 
effective date for the grant of a TDIU.  Thereafter, the veteran 
timely perfected his appeal as to this issue and the case was 
transferred to the Board for appellate consideration.  

The Board notes that the veteran appealed the other issues 
addressed in the September 2002 Board decision to the United 
States Court of Appeals for Veterans Claims (Court) and that such 
appeal remains pending at this time.

The Board also notes that relevant to the TDIU matter before the 
Board at this time, the veteran is unrepresented.  In that regard, 
in a September 2003 letter the RO notified him that VA had 
canceled the accreditation of his attorney, R. Edward Bates, to 
represent claimants for VA benefits.  The RO informed him that he 
may select an accredited service organization, claims agent, or 
private attorney as his representative.  In a follow-up letter in 
November 2003 the RO indicated that if the veteran wished to 
select a representative before his appeal was sent to the Board, 
he should do so within the next 30 days.  He did not respond to 
either letter, nor has he responded to the RO's letter dated in 
March 2004, which notified him that his appeal was being forwarded 
to the Board and further informed him about how he might appoint a 
representative to represent him before the Board.  

This appeal is being remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The VCAA redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  For example, the VCAA 
requires VA to notify the claimant and his representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate his 
claim.  As part of the notice, VA is to specifically inform the 
claimant and his representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  

A preliminary review of the record on appeal reflects that, in a 
statement of the case and supplemental statement of the case, the 
RO included reference to the VCAA and also provided the veteran 
with specific legal and factual reasons and bases for the 
determination made relevant to the issue of entitlement to an 
earlier effective date for the grant of a TDIU.  Nevertheless, the 
Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Recently, the Court has indicated that such notice 
must include the following:

	1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
	3.  Notice of the information and evidence the claimant is 
expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.

Id. at 14.  The Board finds that the RO's notice to the veteran 
does not strictly meet the above requirements.  Thus, on remand, 
the RO must ensure compliance with the notice and duty to assist 
provisions contained in the VCAA, to include sending any 
additional letters to the veteran and obtaining any additional 
medical or other evidence, as deemed appropriate.  Specifically, 
the RO must ensure that the veteran has been notified of what 
information or evidence was needed from him and what the VA has 
done and will do to assist him in substantiating his claim of 
entitlement to an earlier effective date for the grant of a TDIU.  
See Quartuccio, supra.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed.  This includes advising the 
veteran as to what specific evidence and information, if any, he 
is responsible for providing to VA; what evidence VA will obtain 
on his behalf; to submit any relevant evidence in his possession; 
and assisting the veteran by obtaining identified evidence to 
substantiate his claim of entitlement to an effective date prior 
to March 12, 1990, for the grant of a TDIU.

2.  Upon completion of the foregoing, the RO should readjudicate 
the veteran's claim of entitlement to an effective date prior to 
March 12, 1990, for the grant of a TDIU.  If the decision remains 
adverse to the veteran, the RO should provide him with a 
supplemental statement of the case and the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



